Citation Nr: 1129307	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-38 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of malaria.

2. Entitlement to an initial rating higher than 10 percent for diabetic neuropathy.

3. Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder.

4. Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type 2, prior to December 19, 2008, and higher than 40 percent thereafter.

5. Entitlement to an initial rating higher than 10 percent for hypertension.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to March 31, 2009.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. S.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to September 1970, including service in the Republic of Vietnam, for which he earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002, in March 2004, and in April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in August 2008, when it was remanded for further development.  With the exception of the claim of service connection for malaria, all development has been completed and no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for residuals of malaria is again REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  Prior to December 11, 2008, diabetic retinopathy was not shown to result in visual acuity less than 20/40 in one eye and 20/50 in the other after correction or the equivalent value in the loss of visual field; from December 11, 2008, diabetic retinopathy results in loss of visual field equal to visual acuity of 20/50 in one eye and 20/70 in the other.

2.  Prior to December 3, 2008, posttraumatic stress disorder was manifested by occupational and social impairment due to mild symptoms under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) do not more nearly approximate or equate to occupational and social impairment with occasional decrease in efficiency reduced reliability and productivity.

3.  From December 3, 2008, posttraumatic stress disorder is manifested by a disability picture that equates to occupational and social impairment with occasional decrease in efficiency under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity.  

4.  Prior to August 20, 2004, diabetes mellitus, type 2, was manifested by insulin and restricted diet; from August 20, 2004, diabetes mellitus, type 2, has been manifested by insulin, restricted diet, and regulation of activities without episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider more than twice per month, or other noncompensable complications have not been shown.




5.  Hypertension is manifested by a history of diastolic pressure predominantly 100 or more, requiring continuous medication for control; hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly more than 200 or more has not been shown.

6.  Prior to March 31, 2009, the Veteran was able to secure and follow a substantially gainful occupation, considering his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for diabetic retinopathy prior to December 11, 2008, have not been met; the criteria for a rating of 20 percent for diabetic retinopathy have been met from December 11, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6006, 6077, 6080 (effective before December 10, 2008). 

2.  Prior to December 3, 2008, the criteria for a rating higher than 10 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

3.  From December 3, 2008, the criteria for a 30 percent rating for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

4.  Prior to April 20, 2004, the criteria for a rating higher than 20 percent for diabetes mellitus, type 2, were not met; from April 20, 2004, the criteria for a 40 percent for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

5.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7101 (2010).

6.  The criteria for a total disability rating for compensation based on individual unemployability before March 31, 2009, were not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16(b) (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2002, in November 2002, in April 2003, in April 2004, and in August 2007.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  





The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statements of the case in October 2007, in June 2008, and in December 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in December 2005, in August 2007, in September 2007, in October 2007, in December 2008, and in April 2009 in relation to his claims for increase.  The reports of the VA examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities to provide probative evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims and no further action is necessary.  38 C.F.R. § 3.159(c)(4).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Diabetic Retinopathy

Diabetic retinopathy is rated under Diagnostic Code 6006 and may be rated based on incapacitating episodes, loss of visual acuity, loss of visual field, or other specific functional impairment.  Here, the Veteran has not alleged and the evidence does not indicate any incapacitating episodes.  Therefore, the Veteran's disability will be rated based on the loss of visual acuity or the loss of visual field, whichever affords the higher rating.

The criteria for rating disabilities of the eye were revised effective December 2008.  As the present claim was filed before that time and the changes apply only prospectively, the revised rating criteria are not applicable here.  

Impairment of central visual acuity is rated for 0 percent to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating.  38 C.F.R. § 4.75.


The assignment of a disability rating for visual acuity is a purely mechanical application of the rating criteria.  VA rates visual impairment based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

A 10 percent rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is  correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078. 






Under Diagnostic Code 6080 (prior to December 2008), a 10 percent disability rating is warranted where the evidence demonstrates unilateral contraction of the visual field to 60 degrees, but not to 45 degrees.  A 20 percent disability rating is warranted where the evidence demonstrates unilateral contraction of the visual field to 15 degrees but not to 5 degrees.  A bilateral field vision limited with the loss of the nasal half, or concentric contraction to 60 degrees but not to 45 degrees, warrants a 20 percent evaluation.  

The pre-2008 version of Diagnostic Code 6080 also provided that where there was concentric contraction of the visual field to 60 degrees but not to 45 degrees, it was rated as 20 percent disabling for bilateral impairment and 10 percent disabling for unilateral impairment or as visual acuity of 20/50.  

Where there was concentric contraction of the visual field to 45 degrees but not to 30 degrees, it was rated as 30 percent for bilateral impairment and 10 percent for unilateral impairment or as visual acuity of 20/70.

A note to Diagnostic Code 6080 instructs that a rating for impairment of field vision is not to be combined with any other rating for visual impairment.  Also, combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.

In addition, as explicated in Note (2), demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  






Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 Diagnostic Code 6080, which governs field of vision impairment, a concentric contraction of the visual field to 15 degrees but not to 5 degrees bilaterally warrants a 70 percent rating, while a concentric contraction of the visual field to 5 degrees bilaterally yields a 100 percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.   The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

The record shows that on VA examination in December 2005, the Veteran had nonproliferative diabetic retinopathy in both eyes and clinically significant macular edema in both eyes following laser treatment.  Corrected visual acuity in the right eye was 20/25 at distance and near and 20/20 at distance and 20/25 near on the left.  Extraocular movements were smooth and full with no diplopia and full visual fields in both eyes.  The examiner noted mild age-related cataracts in both eyes, not related to diabetes mellitus, and glaucoma suspect in both eyes, also not related to diabetes mellitus.

In July 2007, the Veteran was seen for a routine check of diabetic retinopathy.  He had no complaints of vision problems and his best-corrected visual acuity was 20/20 in both eyes.  His anterior segment was normal, but there was evidence of mild background diabetic retinopathy in both eyes.




On VA examination in October 2007, the Veteran's main problem was the slowness in the ability for focus, which occurred with near vision and distance vision.  He did not have any distortion in his vision or double vision, or did he have decrease in peripheral vision.  He denied eye swelling or watery eyes.  On physical examination, corrected vision was 20/25 in the right eye and in the left eye.  The visual fields were full and intact to confrontation bilaterally.  

On VA examination in December 2008, corrected vision was 20/20 both near and far in both eyes.  The Goldman test of the visual fields showed 340 of 500 degrees lost in the left eye with an average contraction of 45 degrees, and 375 of 500 degrees lost in the right eye with an average contraction of 44 degrees.  The examiner included an assessment stating that there was no functionally significant field loss in either eye.

Based on the facts set forth above, a disability rating of 20 percent is warranted as of December 2008, based on contraction of the field of vision, that is, for the right eye, the impaired field of vision was 44 degrees, but not to 45 degrees, which equates to 20/50, and for the left eye, the impaired field of vision was 45 degrees, but not 30 degrees, which equates to 20/70.  Charting the results on Table V yields a rating of 20 percent.  Prior to December 2008, all testing showed that the Veteran had full visual fields bilaterally, and no additional detail was provided.  

Visual acuity has consistently been correctable to 20/20 or 20/25 bilaterally, which does not warrant a compensable rating.  A 30 percent rating is not warranted under either rating criteria, based on the average contraction of the field of vision or on visual acuity.

Posttraumatic Stress Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  



Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, is assigned a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is given a 30 percent rating.  38 C.F.R. § 4.130. 

The criteria for 50 percent are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).






Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.

A GAF score of 61 to 70 indicates some mild symptoms such as depressed mood or mild insomnia or some difficulty in social occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

The Veteran is currently rated 10 percent for posttraumatic stress disorder.

On VA examination in December 2005, which included psychological and cognitive testing, the Veteran stated that he was reliving the war, affecting his social and family life.  He stated that he did not socialize very well and his wife and children suffered as a result, but he had not missed any work or had trouble completing his work because of his symptoms.  He described intermittent depressive episodes since 1970 with occasional thoughts of suicide and that he was currently being treated by VA for symptoms of posttraumatic stress disorder.  He complained of difficulty initiating activities, trouble keeping track of what people were saying, depression nearly every day, diminished interest in pleasurable activities, insomnia, fatigue, and diminished ability to think or concentrate.  


On mental status evaluation, the Veteran was alert and well oriented.  He appeared appropriately dressed.  He was cooperative and pleasant.  His speech was relevant and coherent with no evidence of psychotic disturbances and intact cognitive skills.  The diagnoses were mild posttraumatic stress disorder and major depressive disorder, and the GAF score was from 61 to 70.  The examiner noted that there were minimal psychosocial and vocational difficulties due to posttraumatic stress disorder with at worst a mild functional impairment in interpersonal relationships.

On VA examination in September 2007, the Veteran complained of nightmares.  He stated that he had only 5 hours of sleep a night, resulting in daytime fatigue.  He had also complained of infrequent flashbacks and intrusive thoughts.  He had intermittent difficulty in crowds, although he was able to go to restaurants, visit friends, and participate in athletics such as golf, basketball, tennis, and football.  He complained of irritability, but he was able to control his temper.  He described symptoms of anxiety, startle reaction, and avoidance of news regarding current wars.  

On mental status evaluation, the Veteran was oriented and he showed adequate insight and a normal affect.  He was logical and goal oriented.  He denied symptoms of depression, suicidal or homicidal ideation, and there was no evidence of thought disorder or memory loss.   The GAF score was 60.  The VA examiner noted that the Veteran's presentation was highly consistent with earlier examinations, namely, one of mild impairment in social functioning with minimal to mild impairment in occupational functioning.

On VA examination on December 3, 2008, the Veteran stated that he was more withdrawn, and that he had more flashbacks or intrusive thoughts of Vietnam, and he had difficulty maintaining sleep.  He also had problems with short-term memory and concentration.  He had an exaggerated startle response to unexpected noises.  He was employed full-time as an aircraft mechanic at a company where his son was part-owner, and reported having problems performing well due to his lack of sleep and concentration and memory difficulties.  


On mental status evaluation, the Veteran was properly dressed and groomed.  His speech was coherent.  His thought processes were devoid of delusional content, and his insight and judgment were adequate.  The GAF score was 58.  The VA examiner noted that the Veteran continued to experience symptoms of posttraumatic stress disorder which resulted in a mild to moderate level of impairment in social and occupational functioning.

On VA examination in April 2009, the examiner reviewed the claims file and the previous examinations.  The Veteran was not receiving any treatment for his posttraumatic stress disorder and was not able to take medication due to his diabetes.  The Veteran had difficulty sleeping and he suffered nightmares on a nightly basis and flashbacks several times a year.  He had difficulty with startle response, hypervigilance, and being in crowds.  The Veteran stated that he was withdrawing more and more, he had difficulty concentrating, he had decreased motivation to engage in activities, and he described himself as not really social. 
He had been laid off from his full-time job at his son's company due to problems with this physical health.  He had difficulty with flashbacks and intrusive thoughts on the job, as well as problems concentrating because of his lack of sleep.  He had 12 close friends he spent time with them regularly, and golfed about once a week, although he also described a decreased motivation to engage in social activities.  

On mental status evaluation, the Veteran was alert and oriented.  His affect was mildly blunted.  His insight was good and his speech was spontaneous.  Attention and memory were intact. .  He denied any auditory or visual hallucinations or suicidal or homicidal ideation.  The GAF score was 56.  The VA examiner noted that the Veteran had mild impairment in social functioning and mild to moderate impairment in his occupational functioning due to posttraumatic stress disorder.  







Before December 3, 2008

Before December 3, 2008, on VA examinations in December 2005 and in September 2007, the Veteran was alert and oriented.  His speech was relevant and coherent.  He had intermittent difficulty in crowds, although he was able to go to restaurants and visit friends and participate in athletic activities.  He complained of irritability, but he was able to control his temper.  The GAF scores ranged from 60 to 70.  The first VA examiner noted that there were minimal psychosocial and vocational difficulties due to posttraumatic stress disorder with at worst a mild functional impairment in interpersonal relationships.  The second VA examiner noted that the Veteran's presentation was highly consistent with earlier examinations, namely, one of mild impairment in social functioning with minimal to mild impairment in occupational functioning. 

Under the General Rating Formula for Mental Disorders, in the absence of symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss, the symptoms do not more nearly approximate or equate to the criteria for 30 percent rating. 

As for the Veteran's symptoms of nightmares, flashbacks, startle reaction, and avoidance of news regarding current wars associated with the diagnosis of posttraumatic stress disorder, the symptoms do not more nearly approximate or equate to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

For the above reasons, the preponderance of the evidence is against a rating higher than 10 percent for posttraumatic stress disorder before December 3, 2008, and the benefit-of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).




From December 3, 2008

From the VA examination on December 3, 2008, and the VA examination in April 2009, the Veteran stated that he was more withdrawn, and that he had more flashbacks or intrusive thoughts of Vietnam, and he had difficulty maintaining sleep.  On VA examination in April 2009, the Veteran was not receiving any treatment for his posttraumatic stress disorder and was not able to take medication due to his diabetes.  He had been laid off from his full-time job due to his physical health.  One VA examiner noted that the Veteran continued to experience symptoms of posttraumatic stress disorder, which resulted in a mild to moderate level of impairment in social and occupational functioning.  Another VA examiner noted that the Veteran had mild impairment in social functioning and mild to moderate impairment in his occupational functioning due to posttraumatic stress disorder.   The GAF scores were in the range of 56 to 58.  

Under the General Rating Formula for Mental Disorders, the symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting a 30 percent rating. 

In the absence of symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the criteria for a 50 percent rating have not been met. 






As for the Veteran's symptoms associated with the diagnosis of posttraumatic stress disorder, the symptoms do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity for a 50 percent rating.

For the above reasons, the preponderance of the evidence is against a rating higher than 30 percent for posttraumatic stress disorder from December 3, 2008, and the benefit-of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Type 2

Diabetes mellitus is rated under Diagnostic Code 7913, which assigns a disability rating of 20 percent for diabetes which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Diabetes which requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119. 

The Veteran was assigned a 20 percent rating for diabetes mellitus, effective in May 2001, the date service connection was granted, and a 40 percent disability rating effective December 19, 2008.  He seeks an increased disability rating and the Board will consider both of the rating periods in evaluating this claim.

A letter from the Veteran's primary care physician, dated in April 2004, noted the Veteran's diagnoses of diabetes mellitus, type 2, hypercholesteremia, and hypertension as well as diabetic peripheral neuropathy.  The physician had advised the Veteran to curtail vigorous and potentially dangerous work from then on.





On VA examination in August 2007, the Veteran stated he had two mild hypoglycemic episodes per week and was attempting to adhere to a restricted diet.  He was employed as an aircraft mechanic and the main effect of diabetes on his work was feeling tired and problems standing for long periods.  He also had decreased blood sugar associated with physical exertion.

On VA examination in December 2008, the Veteran stated he had not had ketoacidosis, but he had experienced hypoglycemic events with blood sugar readings as low as 38, which he treated at home.  He followed a restricted diet and his weight was stable.  He stated that he had been advised to restrict his activities due to his hypoglycemic events.  The Veteran was employed as an airplane mechanic at a company owned by his son.  The Veteran stated that diabetes affected his occupation, because he experienced pain with standing on concrete and could not climb ladders to work on aircraft.  He also had to quit hunting due to his diabetes.  The examiner noted that the Veteran required restriction of activities based on insulin-dependent diabetes mellitus, but laboratory results showed he had poor control of the condition. 

Based on the evidence set forth above, the Board finds that the Veteran's disability picture relative to diabetes mellitus, type 2, equates to 40 percent rating from April 20, 2004, the date the Veteran's physician stated that the Veteran had been advised to avoid hard vigorous and potentially dangerous work, meets the criteria of regulation of activities with insulin-dependent diabetes and a restricted diet.  

A rating higher than 40 percent is not warranted in the absence of evidence of episodes of ketoacidosis or hypoglycemic reaction which required hospitalization.  Nor is there any evidence of a need for twice monthly meetings with a diabetic care provider or of other complications of diabetes which are not separately compensable.  





Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater.  38 C.F.R. § 4.104.

The Veteran seeks a higher disability rating for hypertension than the 10 percent rating currently assigned.

On VA examination in December 2005, the blood pressure readings were 142/79, 128/78, and 155/82.  The heart rate and rhythm were regular without murmur, gallop, or rub.  There were no arteriosclerotic complications.  A chest X-ray showed no cardiac enlargement. 

On VA examination in August 2007, the blood pressure readings were 144/84, 140/80, and 130/76.  He had a regular heart rate and rhythm.

On VA examination in December 2008, the blood pressure readings were 161/76, 155/77, and 145/77.  He had a regular heart rate and rhythm.  The examiner noted that the Veteran's blood pressures were not predominantly greater than 200 systolically or 110 diastolically.




Based on the facts set forth above, the criteria for a disability rating higher than 10 percent for hypertension have not been met.  Specifically, there is no evidence of diastolic pressures predominantly 110 or more or of systolic pressures predominantly 160 or more.  The record does indicate one episode of extremely high readings, including diastolic pressure over 100 and systolic pressure over 200 with accompanying symptoms in 2005, but this was an apparently isolated episode, rather than a pattern of predominant excessive blood pressure readings.  VA examinations showed diastolic readings below 90 and systolic readings below 160 with the exception of one reading of 161 in 2008.  As such, there is no evidence to support a disability rating higher than the 10 percent currently assigned. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to all of his disabilities on appeal - diabetic retinopathy, posttraumatic stress disorder, diabetes mellitus, and hypertension.  


The rating criteria provide for the possibility of higher ratings for more severe symptoms.  As the disability pictures of blurred vision, social and occupational impairment from psychiatric symptoms, regulation of diet and activities in addition to insulin injection for diabetes, and the need for continual medication for control of hypertension are all contemplated by the applicable Diagnostic Codes in the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating

Legal Standard

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16. 

In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).



Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for one person under 65 years of age was $11,161.00 in 2009.

Facts and Analysis

The Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities, effective March 31, 2009.  He seeks an earlier effective date for this rating of October 14, 2003, based on the fact that he had lost his job as a charter pilot and had to discontinue his employment as an aircraft mechanic because he was unable to test the equipment.

Of record is a copy of a letter sent to the Veteran by his employer in February 2009 advising him that his employment with the company would end on March 31, 2009, in part because of his physical limitations and in part because of a sharp reduction in business.  The Chief Executive Officer, who was not the Veteran's son, stated that the continued to "need help in aircraft maintenance," but the Veteran's "health inabilities will not allow you to assume these job responsibilities."





On April 2009 VA examination, the examiner reviewed the claims file and the previous examinations.  The Veteran reported that he had worked for his son as an aircraft mechanic for three years after he left his previous job to move closer to family; his son had arranged the job "to take care of" the Veteran.  He said he received special privileges at work because of his diabetes, including not being required to climb ladders or to stand on concrete for long periods of time.  He had been laid off from his full-time job at his son's company due to problems with his physical health and was currently looking for a part-time job.  The examiner offered the opinion that the Veteran was able to secure and maintain part-time employment if it would accommodate his physical limitations.  Based on his posttraumatic stress disorder and service-connected physical health conditions, he was not able to secure or follow full-time employment.  The examiner further noted that the Veteran's job as an aircraft mechanic had been partially sheltered employment based on his son's position as a part-owner of the company and the allowances made for his physical limitations due to diabetes mellitus.

In a written statement submitted in September 2009, the Veteran stated that he would be receiving Social Security Disability benefits in the near future.  He indicated that in 2004 he was working as a maintenance supervisor, but he was currently unemployed because his health issues hindered him in doing his work.  He stated that in 2006 he quit his job to move to South Carolina to work for his son, so that his son could take care of him, because his failing health was making it hard for him to perform his job in Ohio.  Since then, his health problems had interfered with his job for his son and he was again unemployed as of March 31, 2009.  He listed his income for the years of 2004 through 2009, showing a gross income of $38,500 in 2004 and, at the lowest, of over $36,000 in 2007.

Inasmuch as the record shows that the Veteran was still employed until March 31, 2009, the effective date of the current award of total disability rating based on individual unemployability due to service-connected disabilities, the Board finds that an earlier effective date for the total rating is not warranted.  The fact that the Veteran was engaged in work up to that day illustrates that he was employable up to that point, despite his service-connected disabilities.  

While the record does reflect that some allowances were made for the Veteran's physical health problems, and that his son was a part-owner of the business, these factors alone do not render his employment "marginal" or "sheltered."  The April 2009 VA examiner characterized his employment at his last job as "partially sheltered."  However, a review of the income information provided by the Veteran, his gross income remained close to the same amount when employed by his son's company as it had been with his prior employer.  The termination letter sent by the Chief Executive Officer in February 2009 attributed the termination only in part to the Veteran's health limitations, which implied that prior to the decision to terminate the Veteran he was able to sufficiently meet the demands of his job in aircraft maintenance.  The nature of that job in itself, highly skilled, is not one associated with "marginal" or "sheltered" employment.

In short, the Board finds that the Veteran's employment history, including the nature of his job and the similarity in gross income between his job at the company owned by his son and his prior employment, weighs against a finding that his last employment was in "sheltered employment."  

As such, the Veteran was capable of substantially gainful employment until March 31, 2009, as demonstrated by the fact that he in fact was gainfully employed.  Therefore, the current effective date assigned for the total disability rating is proper.

As for the Veteran's contention that an effective date of October 14, 2003, is warranted for the total disability rating, this argument is not supported by the facts.  As set forth above, the Veteran was actively employed in substantially gainful employment up until March 31, 2009.  While the employment in which he was engaged after October 2003 may not have been as lucrative as his work as a charter pilot, the simple change in employment to a less well-paying field does not, in itself, entitle the Veteran to a total disability rating based on individual unemployability due to service-connected disabilities.  A total rating requires an inability to engage in substantially gainful employment which, as already described, was not demonstrated until the current effective date of March 31, 2009.


The preponderance of the evidence being against a finding of total disability prior to that date, the benefit-of-the-doubt standard of proof does not apply.

ORDER

A rating higher than 10 percent for diabetic retinopathy prior to December 11, 2008 is denied.  A rating of 20 percent for diabetic retinopathy from December 11, 2008, is granted, subject to the laws and provisions governing the award of monetary benefits.

A rating higher than 10 percent for posttraumatic stress disorder prior to December 3, 2008, is denied.  A rating of 30 percent, but not higher, for posttraumatic stress disorder from December 3, 2008, is granted, subject to the laws and provisions governing the award of monetary benefits.

A rating higher than 20 percent for diabetes mellitus, type 2, prior to March 20, 2004 is denied.  A rating of 40 percent for diabetes mellitus, type 2, is granted from March 20, 2004, but not higher, subject to the laws and provisions governing the award of monetary benefits.

A rating higher than 10 percent for hypertension is denied.

A total disability rating for compensation based on individual unemployability prior to March 31, 2009, is denied.


REMAND

The Veteran seeks service connection for residuals of malaria.  The Veteran was afforded a VA examination in April 2009, pursuant to the Board's remand in August 2008.  Unfortunately, the examination was inadequate, in that specific diagnostic testing ordered by the examiner was not done.  



Hence, another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether the Veteran has residuals of malaria.  The examination should include a laboratory test for malaria. 

The Veteran's file should be provided to the examiner for review.

2.  On completion of the above, adjudicate the claim of service connection for residuals of malaria.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


